DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/586,295, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Provisional application 62/915711, filed 16 October 2019, provides support for the . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 5-6 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human 
Claim 5 recites a patient’s hair in combination with the hair couplers, receiving base and anchor base in lines 10-14. In order to overcome this rejection, the Office suggests amending the claim to make it clear the device is “adapted to” engage with a patient’s hair. 
Claim 6 is rejected based on its dependency from claim 5.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasson (US Patent 3,971,384). 
Claim 1: Hasson’384 discloses a tissue closing device comprising: 
A receiving base (18) having a receiving body (formed by walls 20, 22, 24, 26, 28); 
An anchor base (16) having a closure mechanism (36). The closure mechanism is receivable within the receiving body (Figures 1, 3; column 3, lines 1-4)
A hair securement mechanism (10, 14) that secures the anchor base and receiving base to a patient’s hair (column 2, lines 48-57) The term “hair securement mechanism” is interpreted under 112(f) as an adhesive or equivalents thereof – see 
Claim 3: Hasson’394 discloses the closure mechanism (36) is a tie strip with a plurality of teeth (38) (Figure 1 and column 2, lines 63-64). 
Claim 4: The hair securement mechanism (10, 14) comprises a first hair coupler (tape 10) and a second hair coupler (tape 14) with a first adhesive and a second adhesive respectively (column 2, lines 48-57 discloses the tape has an adhesive). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hasson’384, as applied to claim 1, further in view of Hardman et al. (2010/0137817).  
Claim 2: Hasson’384 teaches the receiving base and anchor base are fastened/affixed to the hair securement mechanism (column 2, lines 48-56) but fails to specifically disclose the receiving base and anchor base are fastened to the hair securement mechanism using an adhesive. 
Like Hasson’384, Hardman’817 is directed towards a device (110) for mechanical closure of a wound. 
Hardman’817’s device includes a receiving base (130) and an anchor base (142). The receiving base (130) and anchor base (142) connected to each other (via 140). The anchor base (142) can be directly attached to the patient’s skin using an adhesive (paragraph [0045]) or the receiving base (130) and anchor base (142) can be attached to a sheet (160) with an adhesive (paragraph [0049], [0050]). The sheet (160) is also attached to the skin with an adhesive (paragraph [0043], [0045]). Hardman’817 teaches having the sheet (160) between the anchor base and receiving base and the skin allows for the wound to be covered (paragraph [0040]). 
It would have been obvious to one of ordinary skill in the art to modify the device taught by Hasson’384 by attaching the receiving base (18) and anchor base (16) to the how they are affixed. Hardman’817 teaches using an adhesive to affix receiving base and anchor base to a similar tape that is then adhered directly to the skin. The combination would have yielded predictable results to one of ordinary skill in the art as of the effective filing date of the invention because providing Hasson’384 with an adhesive to affix the receiving base and anchor base to the tape will not change the function of Hasson’384: these elements are already affixed to the tape. Hardman’817 is merely relied upon to teach how to affix the receiving base and anchor base to the tape: with an adhesive. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hasson’384 in view of Hardman’817. 
Claim 5: Hasson’384 teaches a receiving base (18) having a receiving body (formed by walls 20, 22, 24, 26, 28); 
An anchor base (16) having a tie strip comprising a plurality of teeth (38) (Figure 1 and column 2, lines 63-64). 

The receiving body includes a slide port (opening formed in the walls 20, 22, 24, 26, 28; see Figures 1 and 3) and a pawl (32) extending in the slide port (Figure 3; column 2, lines 55-60). The teeth (38) and the pawl (32) maintain the distance between the anchor base (16) and receiving base (18). 
Hasson’384 teaches a hair securement mechanism comprising a first hair coupler (10) with a first adhesive (column 2, lines 48-50) and a second hair coupler (14) with a second adhesive (column 2, lines 50-52). 
Hasson’384 teaches the receiving base (18) is attached to the second hair coupler (14) and the anchor base (16)  is attached to the first hair coupler (10) (column 2, lines 48-56) but does not specifically disclose this attachment is done using an adhesive. Therefore, Hasson’384 fails to disclose a receiving adhesive and an anchor adhesive. 
Like Hasson’384, Hardman’817 is directed towards a device (110) for mechanical closure of a wound. 
Hardman’817’s device includes a receiving base (130) and an anchor base (142). The receiving base (130) and anchor base (142) connected to each other (via 140). The anchor base (142) can be directly attached to the patient’s skin using an adhesive (paragraph [0045]) or the receiving base (130) and anchor base (142) can be attached to a sheet (160) with an adhesive (paragraph [0049], [0050]). The sheet (160) is also attached to the skin with an adhesive (paragraph [0043], [0045]). Hardman’817 
It would have been obvious to one of ordinary skill in the art to modify the device taught by Hasson’384 by attaching the receiving base (18) and anchor base (16) to the hair securement mechanisms (14 and 10, respectively) using an adhesive (i.e. a “receiving adhesive” and “anchor adhesive”, respectively), because Hardman’817 teaches it is known to use an adhesive to attach a two-part tissue closure mechanism to an intervening structure (i.e. the tape 10, 14 in Hasson’384 or the sheet 160 in Hardman’817). 
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements, as claimed, by known methods with no change in their respective functions: Hasson’384 teaches the receiving base and anchor base are affixed to the hair attachment mechanism (tape 10, 14), but does not teach how they are affixed. Hardman’817 teaches using an adhesive to affix receiving base and anchor base to a similar tape that is then adhered directly to the skin. 
The combination would have yielded predictable results to one of ordinary skill in the art as of the effective filing date of the invention because providing Hasson’384 with an adhesive to affix the receiving base and anchor base to the tape will not change the function of Hasson’384: these elements are already affixed to the tape. Hardman’817 is merely relied upon to teach how to affix the receiving base and anchor base to the tape: with an adhesive. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hasson’384 in view of Hardman’817, as applied to claim 5, further in view of Rassman (US Patent 2004/0049206) and Lee et al. (US Patent 2006/0241748). 
Hasson’384 does not teach a rack, pinion and a key. 
Rassman’206 teaches a device (Figure 5) with two elements (310, 310) attached to a tissue surface such that two elements (110, 110) are moved to cause a change in the tissue extending between the elements: In Hasson’384, the two elements (receiving base & anchor base are brought closer together to close a wound. In Rassman’206, the two elements 110, 110 are move apart to stretch skin. 
Rassman’206 teaches providing a tie strip (330) with two sets of teeth (332, 334). This is similar to Hasson’384’s tie strip 36 having teeth 38. However, Rassman’206 teaches a second set of teeth (334, i.e. the claimed “rack”). The second set of teeth engage with a gear (331, i.e. the claimed “pinion”). 
One of ordinary skill in the art would understand that providing a second set of teeth would provide additional engagement between the two elements so they are more securely attached to each other. It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Hasson’384 with a rack and pinion, as taught by Rassman’206, in order to provide the stated advantages. 
Rassman’206 does not teach a key. 
The use of a tool, such as a key, to make it easier to rotate a small element is old and well known in the art. For example, wrenches and screwdrivers are a common tools used to engage a screw or bolt in order to more easily rotate it. Lee’748 specifically . 
Allowable Subject Matter
Claim 5-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The device used to perform the method is known, as evidenced by the rejection to claims 1-6 above. However, Hasson’384 and Hardman’817 do not teach a step of interposing hair between the hair couplers and the anchor base and receiving base using an adhesive.
Pulling hair on opposite sides of a wound to close the wound is taught by Ichelson (US Patent 3,735,765). However, Ichelson’765 attaches a hair clip to the hair to pull the wound together and does not use an adhesive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        14 March 2022

/KATHERINE M SHI/Primary Examiner, Art Unit 3771